Case 1:20-cv-01019-SOH Document 45                         Filed 06/15/21 Page 1 of 2 PageID #: 257




                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     EL DORADO DIVISION

CLARA FULLER, et al.                                                                               PLAINTIFFS

v.                                         Case No. 1:20-cv-01019

ATLANTIC EXPLORATION                                                                               DEFENDANT

                                                     ORDER

         Before the Court is Plaintiffs’ Motions to Alter or Amend Judgment. (ECF Nos. 43, 44).1

The Court finds this matter ripe for consideration.

         Plaintiffs move the Court to alter or amend its Order (ECF No. 42) adopting the Report and

Recommendation filed on January 22, 2021, by the Honorable Barry A. Bryant, United States

Magistrate Judge for the Western District of Arkansas. (ECF No. 34).2 In that Order, the Court

overrules Plaintiff Clara Fuller and Plaintiff George Fuller’s objections and adopts Judge Bryant’s

recommendation to deny Plaintiff Clara Fuller and Plaintiff George Fuller’s Motions to Amend

Complaint and dismiss the case with prejudice.

         Motions brought under Rule 59(e) “serve the limited function of correcting manifest errors

of law or fact or to present newly discovered evidence.” United States v. Metropolitan St. Louis

Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006). Rule 59(e) motions do not allow a party to relitigate

matters previously resolved by the Court or to raise arguments or present evidence that could have

been presented prior to the entry of judgment. Holder v. United States, 721 F.3d 979, 986 (8th Cir.

2013).



1
  Plaintiff Clara Fuller filed a Motion to Alter or Amend Judgment (ECF No. 43) and the following Plaintiffs signed
that Motion: Patricia Dockery, Elizabeth Donell, Grace Fuller, Thurman Fuller, and Louise Sawyer. Docket No. 44
reflects these signatures and the Court will address all Plaintiffs collectively.
2
  The present motion was filed on June 3, 2021, however, the postage indicates that it was sent via USPS to the Clerk
of the Court on May 26, 2021. The deadline to file a motion to alter or amend a judgment was June 1, 2021.
Nevertheless, the Court will review the motion on the merits.
Case 1:20-cv-01019-SOH Document 45                       Filed 06/15/21 Page 2 of 2 PageID #: 258




       Plaintiffs argue that good cause has been demonstrated and that the Court should grant

leave to amend Plaintiffs’ complaint. Plaintiffs do not raise any claims or arguments that were not

raised prior to the Court’s Order adopting the Report and Recommendation. Plaintiffs’

disagreement with the Court’s findings does not equate to a mistake or any other reason that would

justify departure from the Court’s initial ruling.

       Accordingly, the Court finds that Plaintiff has failed to point the Court to any manifest

error of law, manifest error of fact, or newly discovered evidence such that would allow the Court

to appropriately alter or amend its ruling. For the reasons stated above, the Court finds that

Plaintiffs’ motions (ECF Nos. 43, 44) should be and hereby are DENIED.

       IT IS SO ORDERED, this 15th day of June, 2021.

                                                                 /s/ Susan O. Hickey
                                                                 Susan O. Hickey
                                                                 Chief United States District Judge




                                                     2
